                      Case 1:21-mj-00135-RMM Document 19 Filed 06/15/21 Page 1 of 4
AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                 Page I of   4   Pages



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District of Columbia


                    United States of America                          )
                                   V.
                                                                      )
                          Justin McAuliffe                            )        Case No. 21-mj-135
                                                                      )
                              Defendant                               )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and. if convicted, must sunender as directed to serve a sentence that
      the colllt may impose.
      The defendant must appear at:               U.S. District Court 333 Constitution Ave N.W. Washington, D.C. 20001
                                                                                      Place
                                                               Preliminary Hearing

      on                                                         8/17/2021 1:00 pm
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                          Case 1:21-mj-00135-RMM Document 19 Filed 06/15/21 Page 2 of 4


AO 199B (Rev. 12/20) Additional Conditions of Release                                                                              Page 2       of 4   Pages


                                                  ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

                                                                                            ns marked below:

(    ) (6)     The defendant is placed in the custody of:
               Person or organization
               Address (only if above is an organization)
               City and state                                                                                   Tel. No.
                                                                                                                                      , and (c) notify the court
immediately if the defendant violates a

                                                                        Signed:
                                                                                                    Custodian                                     Date
(    ) (7) The defendant must:
      (   ) (a) submit to supervision by and report for supervision to the                                                                  ,
                telephone number                             , no later than                                               .
      (   ) (b) continue or actively seek employment.
      (   ) (c) continue or start an education program.
      (   ) (d) surrender any passport to:
      (   ) (e) not obtain a passport or other international travel document.
      (   ) (f) abide by the following restrictions on personal association, residence, or travel:

      (      ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including:

      (      ) (h)                                      :

      (      ) (i) return to custody each                   at
                   or the following purposes:

      (      ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
      (      ) (k) not possess a firearm, destructive device, or other weapon.
      (      ) (l) not use alcohol (         ) at all (     ) excessively.
      (      ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.
      (      ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                   random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and a ccuracy
                   of prohibited substance screening or testing.
      (      ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial servic es office or
                   supervising officer.
      (      ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                   (    ) (i) Curfew. You are restricted to your residence every day (             ) from                 to              , or (     ) as
                                 directed by the pretrial services office or supervising officer; or
                   (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                activities approved in advance by the pretrial services office or supervising officer; or
                   (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                court appearances or other activities specifically approved by the court; or
                   (    ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                                you must comply with the location or travel restrictions as imposed by the court.
                                Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
                         Case 1:21-mj-00135-RMM Document 19 Filed 06/15/21 Page 3 of 4


AO 199B (Rev. 12/20) Additional Conditions of Release                                                                             Page 3    of 4    Pages


                                                  ADDITIONAL CONDITIONS OF RELEASE

      (    ) (q) submit to the following location monitoring technology and comply with its requirements as directed:
                 (   ) (i) Location monitoring technology as directed by the pretrial services or supervising officer; or
                 (   ) (ii) Voice Recognition; or
                 (   ) (iii) Radio Frequency; or
                 (   ) (iv) GPS.
      (    ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
                 officer.
      (    ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, in cluding arrests,
                 questioning, or traffic stops.
      (    ) (t)
                     Case 1:21-mj-00135-RMM Document 19 Filed 06/15/21 Page 4 of 4
AO 199C (Rev. 09/08) Advice of Penalties                                                                        Page   3       of   4   Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIO S:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeitm-e of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison te1m of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250 000 fine or both to: obstmct a criminal investigation-
tamper with a witness victim, or informant; retaliate or attempt to retaliate against a witness victim, or informant- or intimidate or attempt
to intimidate a witness, victin1, juror inf01mant, or officer of the collli. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If after release you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imp1isonment or imprisonment for a te1m of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years or both;
       (2) an offense punishable by imprisonment for a tenn of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imp1isoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years or both;
       (4) a misdemeanor- you will be fined not more than $100 000 or imp1isoned not more than one year or both.
       A tenn of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or sull"ender may result in the fo1feiture of any bond posted.

                                                 Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed and sllll"ender to serve any sentence imposed. I am aware of the penalties and sanctions set f011h above.




                                                                              Acknowledged on the record.
                                                                                        Defendant's Signah.1re




                                                                                             City and State




                                               Directions to the United States Marshal

(    ) The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the approp1iate judge at the time and place specified.
                                                                                                       Zia M. Faruqui
Date: June 1 S, 2021 nunc pro hmc                                                                      2021.06.15 13:49:29 -04'00'
                                                                                      Judicial Officer's Sign ah.1re

                                                                         Zia M. Faruqui, United States Magistrate Judge
                                                                                        Printed name and title




                    DISTRIBUTION:      COURT    DEFENDANT        PRETRIAL SERVICE       U.S. ATTORNEY           U.S. MARSHAL
